         Case 1:18-cv-04449-AT Document 5 Filed 10/23/18 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


ALTISOURCE RESIDENTIAL, LP,            :
                                       :
                                       :
      Plaintiff,                       :
                                       :
v.                                     :
                                       :
GREGORY DUVAL GISSENTANER,             :         CIVIL ACTION NO.
and all other occupants,               :         1:18-cv-4449-AT
                                       :
      Defendant.                       :


                                    ORDER

      This matter is before the Court on the Magistrate Judge’s Final Report and

Recommendation that this dispossessory action be remanded to the Magistrate

Court of DeKalb County pursuant to 28 U.S.C. § 1441 [Doc. 3].

      No objections have been filed in response to the Magistrate Judge’s Report

and Recommendation. Therefore, in accordance with 28 U.S.C. § 636(b)(1) and

Rule 72 of the Federal Rules of Civil Procedure, the Court has reviewed the

Magistrate Judge’s Recommendation for clear error and finds none. Accordingly,

the Court ADOPTS the Magistrate Judge’s Report and Recommendation as the

opinion of the Court. For the reasons stated in the Magistrate Judge’s Report and

Recommendation, the Court REMANDS this case to the Magistrate Court of
           Case 1:18-cv-04449-AT Document 5 Filed 10/23/18 Page 2 of 2



DeKalb County.1 There being no further issues before the Court, the Clerk is

DIRECTED to close the case.

       IT IS SO ORDERED this 23rd day of October, 2018.


                                           ___________________________
                                           AMY TOTENBERG
                                           UNITED STATES DISTRICT JUDGE




1 As this case involves a pro se Defendant, the Court provides further guidance. An order
remanding the case means that the case will continue to be heard, but in the court where it was
originally filed – here, the Magistrate Court of DeKalb County. The case is simply being
returned to the Magistrate Court of DeKalb County for further proceedings. Any future motions
should be filed with the Magistrate Court of DeKalb County.
                                                  2
